Mr. Justice Creighton delivered the opinion of the court. This was an action on the case, by appellee against appellant, in the Circuit Court of Washington County, to recover damages for malicious prosecution and false imprisonment. Trial was by jury. Verdict and judgment in favor of appellee. for $5. This case was before us at a former term of this court, is reported in 81 Ill. App. 208, and was reversed and remanded on the ground, alone, that the court erred in allowing the proceedings, before the justice of the peace, to he proven by oral testimony, instead of requiring it to be shown by the justice’s docket. The abstract of the record before us is not in compliance with the rales. The principal errors assigned are the giving of certain instructions, and the denying of appellant’s motion for a new trial. The abstract does not show any exceptions to the giving of the instructions complained of, nor does it show the contents of the motion for a new trial, nor of the affidavit in support of it, and is otherwise defective. We have .sufficiently examined this record to feel that substantial justice has been done in- the trial court. The state of the abstract is such that wé are not required to discuss the errors assigned. The judgment of the Circuit Court is affirmed.